DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on April 26, 2022, the applicants have canceled claims 2 and 10; amended claims 1, 3, 8 and 11-13 and furthermore, have added new claims 15-21.
3. Claims 1, 3-5, 7-9 and 11-21 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on April 26, 2022 have been fully considered but they are not persuasive regarding enablement rejection of claims 11, 12, 14 and newly added claims 19-21. The applicants have amended claims to overcome all other rejections. Regarding enablement rejection of claims 11, 12, 14 and 19-21, the applicants have not provided any NPL documents showing well established utility of CXCR4 antagonists or CCR5 antagonists for treating every known cancer, viral infection, retinal degeneration and inflammatory disease in the art.

Conclusion
5. Rejection of claims 11, 12, 14 and 19-21 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

Allowable Subject Matter
6. Claims 1, 3-5, 7-9, 13 and 15-18 are allowed.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625